Case: 18-60261      Document: 00514922235         Page: 1    Date Filed: 04/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-60261                                FILED
                                  Summary Calendar                          April 18, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANGELA ROY,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:16-CR-110-2


Before JONES, BENAVIDES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Angela Roy appeals her jury trial convictions and sentences for aiding
and abetting the assault and wounding of a postal employee with intent to
commit robbery and the discharge of a firearm during a crime of violence. For
the following reasons, the district court’s judgment is AFFIRMED.
       Contending that the evidence was insufficient to support her convictions,
Roy asserts that the only direct evidence of her involvement in the offenses was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60261    Document: 00514922235     Page: 2   Date Filed: 04/18/2019


                                 No. 18-60261

the incredible and insubstantial testimony of her purported co-participant.
This court reviews a preserved sufficiency challenge under a de novo standard
that is nevertheless highly deferential to the verdict, and it views the evidence
in the light most favorable to the prosecution. United States v. Carbins, 882
F.3d 557, 562-63 (5th Cir. 2018).
      “[A] guilty verdict may be sustained if supported only by the
uncorroborated testimony of a coconspirator, even if the witness is interested
due to a plea bargain or promise of leniency, unless the testimony is incredible
or insubstantial on its face.” United States v. Bermea, 30 F.3d 1539, 1552 (5th
Cir. 1994). A witness’s testimony “is incredible as a matter of law only if it
relates to facts that the witness could not possibly have observed or to events
which could not have occurred under the laws of nature.” Id. Here, the
purported co-participant’s testimony that he and Roy committed the charged
offenses together did not relate to unobservable facts or nature-defying events
and was in fact corroborated by other testimonial and documentary evidence.
See id. Roy has failed to show that the evidence was insufficient to support her
convictions. See Carbins, 882 F.3d at 562-63.
      Roy next argues that the district court abused its discretion in admitting
certain evidence. See United States v. El-Mezain, 664 F.3d 467, 494 (5th Cir.
2011).   There is no merit to Roy’s first contention that the district court
erroneously allowed the Government to present extrinsic evidence relating to
her involvement in a vehicle burglary for the purpose of proving her bad
character. Rather, the challenged evidence was intrinsic and admissible to
complete the story of the crime because the vehicle burglary and the charged
offenses were part of a single criminal episode perpetrated by Roy and the co-
participant over approximately 18 hours in Northern Mississippi. See United
States v. Rice, 607 F.3d 133, 141 (5th Cir. 2010). There is likewise no merit to



                                       2
    Case: 18-60261     Document: 00514922235      Page: 3   Date Filed: 04/18/2019


                                  No. 18-60261

Roy’s argument that the district court erroneously admitted hearsay evidence
regarding information obtained by investigators from a public database and
social media.        We have explained that “[t]estimony describing an
investigation’s background should not be needlessly objected to on hearsay
grounds where,” as here, “it goes only to how police investigated a crime rather
than to the truth of the matter asserted.” See United States v. Dunigan, 555
F.3d 501, 507 (5th Cir. 2009). Furthermore, since the public database and
social media records were not admitted into evidence, there was no need for
their authentication as Roy contends.
      According to Roy, the district court erred in failing to grant a mistrial
based on a witness’s statement indicating that Roy had previously been in
prison and certain statements by the prosecutor during closing arguments.
The brief and unsolicited witness statement was withdrawn from the jury with
a prompt direction by the district court that it be disregarded, and the remark
was not so highly prejudicial as to be incurable by the district court’s
admonition. See United States v. Klein, 546 F.2d 1259, 1263 (5th Cir. 1977).
And, despite Roy’s contention to the contrary, the prosecutor’s argument
regarding Roy’s pre-arrest decision to flee rather than to contact the police and
clear her name did not constitute a reference to her decision not to testify at
trial. See United States v. Soudan, 812 F.2d 920, 930 (5th Cir. 1986); see also
United States v. Laury, 985 F.2d 1293, 1302 (5th Cir. 1993). Roy has shown no
abuse of discretion in the denial of her motions for a mistrial. See United States
v. Mitchell, 166 F.3d 748, 751 (5th Cir. 1999).
      Finally, there is no merit to Roy’s assertion that the district court clearly
erred in enhancing her sentence under U.S.S.G. § 2B3.1(b)(3)(B) because the
victim suffered serious bodily injury. Roy has failed to demonstrate that the
district court’s finding that the victim suffered extreme physical pain or the



                                        3
    Case: 18-60261     Document: 00514922235     Page: 4   Date Filed: 04/18/2019


                                  No. 18-60261

protracted impairment of a bodily member is implausible in light of the record
as a whole. See U.S.S.G. § 1B1.1, comment. (n.1(L)) (2016); United States v.
Rico, 864 F.3d 381, 383 (5th Cir.), cert. denied, 138 S. Ct. 487 (2017).
      AFFIRMED.




                                        4